DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-10) in the reply filed on 08/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites, “The composition according to claim 6, wherein the surfactant comprises an aliphatic amine,” which is indefinite because claim 6 which claim 7 depends from recites two different surfactants (cationic surfactant or an amphoteric surfactant). It is unclear which surfactant the applicant is referring to in claim 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-1361A (hereinafter, ENDO) in view of NISHIHARA et al. (U.S. Patent No. 6,433,089, hereinafter NISHIHARA).
Regarding claims 1 and 10, ENDO teaches a resin composition comprising modified cellulose nanofiber, a molded article obtained by molding the resin composition (Abstract). The resin is an 
However, ENDO does not teach a rubber composition comprising polyvalent metal. 
In the same field of endeavor of rubber composition, NISHIHARA teaches the composition comprising a holding agent (E) which is used to hold the crosslinking agent. Examples of holding agent include a polyvalent metal salt of an organic acid such as aluminum salt of hydroxy-di-(2-ethylhexanoic acid) (Col. 6, lines 27-36). 
Given ENDO teaches a rubber composition comprising crosslinking agents (p. 8), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provides the polyvalent metal salt (holding agent) of NISHIHARA with the rubber composition of ENDO for the benefit of holding the crosslinking agent as taught by NISHIHARA. 
Regarding claim 9, NISHIHARA teaches the composition comprising a holding agent (E) which is used to hold the crosslinking agent. Examples of holding agent include a polyvalent metal salt of an organic acid such as aluminum salt of hydroxy-di-(2-ethylhexanoic acid) (Col. 6, lines 27-36). As indicated in the present specification [0087], aluminum salt is a trivalent metals.



Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-1361A (hereinafter, ENDO) in view of NISHIHARA et al. (U.S. Patent No. 6,433,089, hereinafter NISHIHARA) in further view of EP3095815 (hereinafter, SATO).
Regarding claims 3-5, combined disclosures of ENDO and NISHIHARA substantially teaches the present invention, see paragraphs 9-12 above. 
However, the combined disclosures do not teach the modified cellulose nanofiber comprises an oxidized cellulose nanofiber, wherein the content of carboxy groups in the oxidized cellulose nanofiber is from 0.5 mmol/g to 3.0 mmol/g relative to a bone-dry mass of the oxidized cellulose nanofiber, and wherein a degree of substitution with carboxymethyl group per glucose unit of the carboxymethylated cellulose nanofiber is from 0.01 to 0.50. 
In the same field of endeavor of modified carbon nanofibers are used as reinforcing materials for rubber/plastics [0037 and 0051], SATO teaches anionically modified carbon nanofibers such as carboxylated cellulose (also referred to as oxidized cellulose), carboxymethylated cellulose, and etc. [0013]. When a carboxymethylated cellulose is used as an anionically modified cellulose, the carboxylated cellulose may be obtained by carboxymethylating any one of the cellulose base materials [0014], therefore, the degree of carboxymethyl substitution of 0.01 to 0.50 per anhydrous glucose unit of the cellulose [0008 and 0015]. The carboxylated cellulose can be obtained by carboxylating (oxidizing) any one cellulose base materials [0014 and 0017]. During the carboxylation, the carboxyl group content is 0.6 to 2.0 mmol/g, based on the bone dry mass of the anionically modified cellulose nanofiber [0017]. SATO teaches dry solids of anionically modified carbon nanofibers provides good redispersion. Good redispersion means that the dry solids of anionically modified carbon nanofibers show little changes in their properties such as solubility and dispersity as well as the degree of precipitation, viscosity and transparency when they are dispersed, as compared to with anionically modified carbon nanofibers before drying [0007 and 0009]. The dry solids of anionically modified carbon nanofibers have desirable rheological properties, specifically thixotropy, yield stress, reversible gelation, and other desirable characteristics [0038].
Given ENDO teaches the a resin composition comprising rubber and modified cellulose nanofibers as discussed in paragraph 9 above, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the modified cellulose nanofibers of SATO with the combined disclosures of ENDO and NISHIHARA for the benefit of improving properties/characteristics of using modified cellulose fibers as reinforcing materials for rubber/plastics as taught by SATO [0037, 0038, and 0051].

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-1361A (hereinafter, ENDO) in view of NISHIHARA et al. (U.S. Patent No. 6,433,089, hereinafter NISHIHARA) in further view of WO 2015/050117 (hereinafter, SATO ‘117).
Regarding claims 3-5, combined disclosures of ENDO and NISHIHARA substantially teaches the present invention, see paragraphs 9-12 above. More specifically, ENDO teaches a resin composition comprising modified cellulose nanofiber, a molded article obtained by molding the resin composition (Abstract). The composition further comprises surfactants and polymer dispersing agents (p. 8).
However, the combined disclosures of ENDO and NISHIHARA do not teach the surfactant comprises a cationic surfactant or an amphoteric surfactant. 
In the same field of endeavor of resin composition comprising modified carbon nanofibers used for molded articles, SATO ‘117 teaches the resin composition comprising cationic dispersant (surfactant) which include primary amines such as oleylamine and stearylamine (Bottom part of p. 5). The dispersant/surfactant is used to disperse, emulsify, and stabilize the dispersibility of the aqueous dispersion (Top part of p. 6). 
Given ENDO teaches the resin composition comprises surfactants and dispersing agents (p. 8), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the dispersant/surfactant of SATO ‘117 with the composition of the combined disclosures 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765